
	
		II
		111th CONGRESS
		1st Session
		S. 1673
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2009
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  charitable contributions of real property for conservation purposes by Native
		  Corporations.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Native Conservation Parity Act
			 of 2009.
		2.Encouragement of
			 contributions of capital gain real property made for conservation purposes by
			 Native Corporations
			(a)In
			 generalParagraph (2) of section 170(b) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraph (C) as subparagraph (D),
			 and by inserting after subparagraph (B) the following new subparagraph:
				
					(C)Qualified
				conservation contributions by certain Native Corporations
						(i)In
				generalAny qualified conservation contribution (as defined in
				subsection (h)(1)) which—
							(I)is made by a
				Native Corporation, and
							(II)is a
				contribution of property which was land conveyed under the Alaska Native Claims
				Settlement Act,
							shall be
				allowed to the extent that the aggregate amount of such contributions does not
				exceed the excess of the taxpayer's taxable income over the amount of
				charitable contributions allowable under subparagraph (A).(ii)CarryoverIf
				the aggregate amount of contributions described in clause (i) exceeds the
				limitation of clause (i), such excess shall be treated (in a manner consistent
				with the rules of subsection (d)(2)) as a charitable contribution to which
				clause (i) applies in each of the 15 succeeding years in order of time.
						(iii)DefinitionFor
				purposes of clause (i), the term Native Corporation has the
				meaning given such term by section 3(m) of the Alaska Native Claims Settlement
				Act.
						.
			(b)Conforming
			 amendmentSection 170(b)(2)(A) of such Code is amended by
			 striking subparagraph (B) applies and inserting
			 subparagraphs (B) or (C) apply.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after January 1, 2009.
			(d)Rule of
			 constructionNothing in this section or the amendments made by
			 this section shall be construed to modify any existing property rights conveyed
			 to Native Corporations (withing the meaning of section 3(m) of the Alaska
			 Native Claims Settlement Act) under such Act.
			
